EDELSTEIN, District Judge.
Plaintiffs, in a treble damage antitrust suit, move for a sweeping discovery and inspection, and defendants oppose the motion in its entirety, as presented. The case is a companion to Bascom Launder Corp. v. Telecoin Corp., 2 Cir., 204 F.2d 331, in which a judgment for plaintiffs was reversed and remanded for a new trial. The issues as defined by the Court of Appeals in the Bascom case are pertinent to the case at bar, and unquestionably justify broad discovery by the plaintiffs. A number of the plaintiffs’ requests, taken alone, might be granted, and the germ of relevancy is discernable generally, but it is all but smothered in elaboration. They have for the most part thrown discretion to the winds. Even where basic relevancy is obvious, they have asked for everything conceivable and added a catch-all to include the inconceivable. Almost no attempt has been made to limit demands to relevant periods of time. In view of the fact that more than 80 categories and sub-categories of documents are asked for, the resulting burden upon the defendants is too oppressive to be permitted. It would, perhaps, be helpful for plaintiffs to pursue preliminary examination in order to ascertain the existence of documents and to narrow down the identification of categories. But in *27any event, plaintiffs must sharpen their requests. The motion will be denied, but without prejudice to a further application based upon a more selective identification.